Clifford F. Brown, J.
dissenting. It is my view that both lower courts should be reversed and that the additional award to claimant of 100 percent of the maximum established by law which was granted by the Industrial Commission should be reinstated. That additional award was for an injury *14to the minor claimant, Lawrence Sirk, directly resulting from prohibited employment of a minor, a violation of (former) R. C. 4109.12(D) and (U).
R. C. 4123.89 (see footnote 1) is not a specific safety violation award. Rather, this statute is a way to implement the General Assembly’s goal, i.e., to discourage placement of minors in prohibited employments. It was designed solely to aid minors who were injured in prohibited work, and is not a “specific requirement for the protection of lives, health or safety of employees” as described in Section 35 of Article II, Ohio Constitution (see footnote 3). The specific safety requirements spelled out in that section of the Constitution create a distinct category of injuries completely separate from the right of claimant to a recovery under R. C. 4123.89.
By referring only to “injury***of a minor working in employment which is prohibited by any law,” the drafters of R. C. 4123.89 contemplated injury caused by a hazard of prohibited employment. They made no reference to any specific safety requirement. Therefore, I find Section 35, Article II, totally inapposite.7
Second, neither R. C. 4123.89, nor the related statute, R. C. 4109.12, relates to the specific safety requirements referred to in Article II, Section 35 of the Ohio Constitution, since such requirements must be specific so as to fully apprise the employer of his legal obligation. State, ex rel. Holdosh, v. Indus. Comm. (1948), 149 Ohio St. 179. R. C. 4123.89 merely imposes a penalty upon the employer who violates R. C. 4109.12 by illegally employing a minor in cases where that employment results in injury. Although this “penalty” authorizes additional compensation to the minor, it is not a *15specific safety requirment. Article II, Section 35, does not restrict the General Assembly from enacting laws under its police power for the protection of its minor citizens.
Finally, I disagree with this court’s conclusion today that the 1973 amendment of R. C. 4123.89, in effect, legislatively overruled our holding in paragraph one of the syllabus in State, ex rel. Trydle, v. Indus. Comm. (1972), 32 Ohio St. 2d 257, which states:
“The term, ‘specific requirement,’ as used in Section 35, Article II, of the Constitution of Ohio, does not comprehend a general course of conduct or general duties or obligations flowing from the relation of employer and employee, but embraces such lawful, specific and definite requirements or standards of conduct as are prescribed by statute or by orders of the Industrial Commission, and which are of a character plainly to apprise an employer of his legal obligation toward his employees.”8
I can find nary a word in R. C. 4123.89, as amended in 1973, to indicate the General Assembly intended to overrule,, legislatively, Trydle, supra. It is this court, today, which is impliedly, though not expressly, overruling the cogent reasoning underlying paragraph one of the syllabus in Trydle. Such an effect is unjustified and regrettable.
Sweeney, J., concurs in the foregoing dissenting opinion.

 The legislative history of R. C. 4123.89 also supports this conclusion. The Summary of 1973 Enactments, January-September, prepared by the Ohio Legislative Service Commission, made no reference to safety awards, but states with reference to R. C. 4123.89 as follows:
“Penalty award. If a minor who is illegally employed is injured, he is to be awarded 100 per cent more than the maximum award established under law, with the cost payable by the employer involved.”
Such Legislative Service Commission summaries are often used by this court to determine legislative intent. Weiss v. Porterfield (1971), 27 Ohio St. 2d 117, 120; ITT Canteen Corp. v. Porterfield (1972), 30 Ohio St. 2d 155, 158; and State, ex rel. Cincinnati Bell, v. Indus. Comm. (1978), 55 Ohio St. 2d 89, 92.


 Our reasoning in support of syllabus one in Trydle, supra, is revealed, at page 261, in the opinion, as follows:
“A majority of this court concludes, as did the Court of Appeals, that the obvious design of R. C. 4109.12(D) is to protect children under 18 by excluding them from employment ‘in oiling or cleaning machinery in motion.’ The statute is not designed to protect such children in the performance of assigned duties in connection with employment, but rather is designed to exclude them from being assigned such tasks in connection with employment. Accordingly, we conclude that R. C. 4109.12(D) is not a specific requirement for the protection of the lives, health or safety of employees within the meaning of those words as used in Section 35, Article II, Ohio Constitution.”